                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 MILTON ROSS,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-201

        v.

 DR. OLATUNJI AWE, et al.,

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 10, 2020, Report and Recommendation, (doc. 11), to which Plaintiff has expressed

agreement and not filed objections.        Accordingly, the Court ADOPTS the Report and

Recommendation, (doc. 11), as the opinion of the Court and DENIES AS MOOT plaintiff’s

motion for preliminary injunction.

       The Magistrate Judge allowed plaintiff an opportunity to file supplemental pleadings

supporting his retaliation claim.     Plaintiff has expressly declined to file any supplement.

(Doc. 12 at 1.) The Court construes this as a voluntary withdrawal of plaintiff’s retaliation claims.

Therefore, those claims are DISMISSED WITHOUT PREJUDICE.

       SO ORDERED, this 8th day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
